Name: Council Regulation (EEC) No 692/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as emergency food aid to the United Nations High Commissioner for Refugees for the benefit of Angolan refugees in ZaÃ ¯re
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  United Nations;  plant product
 Date Published: nan

 Important legal notice|31976R0692Council Regulation (EEC) No 692/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as emergency food aid to the United Nations High Commissioner for Refugees for the benefit of Angolan refugees in ZaÃ ¯re Official Journal L 083 , 30/03/1976 P. 0002 - 0002 Special edition in Czech Chapter 11 Volume 12 P. 76 - 76 Special edition in Estonian Chapter 11 Volume 12 P. 76 - 76 Special edition in Hungarian Chapter 11 Volume 12 P. 76 - 76 Special edition in Lithuanian Chapter 11 Volume 12 P. 76 - 76 Special edition in Latvian Chapter 11 Volume 12 P. 76 - 76 Special edition in Maltese Chapter 11 Volume 12 P. 76 - 76 Special edition in Polish Chapter 11 Volume 12 P. 76 - 76 Special edition in Slovakian Chapter 11 Volume 12 P. 76 - 76 Special edition in Slovenian Chapter 11 Volume 12 P. 76 - 76Council Regulation (EEC) No 692/76of 25 March 1976derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as emergency food aid to the United Nations High Commissioner for Refugees for the benefit of Angolan refugees in ZaÃ ¯reTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals [1], as amended by Regulation (EEC) No 3058/75 [2], and in particular Article 28 thereof,Having regard to Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in rice [3], as last amended by Regulation (EEC) No 668/75 [4], and in particular Article 23(a) thereof,Having regard to the proposal from the Commission,Whereas it is desirable that, in view of the urgency of the situation, the cereals to be supplied to the United Nations High Commissioner for Refugees for the benefit of Angolan refugees in Zaire should be mobilized by means of a sufficiently flexible and rapid procedure ;Whereas use of the tendering procedure provided for in Article 4(1) and (2) of Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid [5], does not permit the objectives of flexibility and speed to be met; whereas provision should consequently be made to enable another procedure to be used,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 4 (1) and (2) of Regulation (EEC) No 2750/75, a procedure other than a tendering procedure may be used for the supply and transportation to the port of unloading of products covered by that Regulation supplied as food aid to the United Nations High Commissioner for Refugees, for the benefit of Angolan refugees in Zaire.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1976.For the CouncilThe PresidentM. Mart[1] OJ No L 281, 1. 11. 1975, p. 1.[2] OJ No L 306, 26. 11. 1975, p. 3.[3] OJ No 174, 31. 7. 1967, p. 1.[4] OJ No L 72, 20. 3. 1975, p. 18.[5] OJ No L 281, 1. 11. 1975, p. 89.--------------------------------------------------